                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 EARLE JENSEN,                                       MEMORANDUM DECISION AND
                                                     ORDER GRANTING MOTION TO
                         Plaintiff,                  DISMISS, DENYING MOTIONS FOR
 v.                                                  HEARING, DEFAULT AND SUMMARY
                                                     JUDGMENT
 BUREAU OF CRIMINAL INFORMATION,
 MARCUS YOCKEY and BARRY                             Case No. 2:19-cv-168 DBP
 LAWRENCE,

                         Defendant.                  Magistrate Judge Dustin B. Pead


       The parties consented to the jurisdiction of the undersigned based upon 28 U.S.C. §

636(c). (ECF No. 9.) Presently before the court are five motions. Defendants have moved to

dismiss. (ECF No. 10.) And Plaintiff Earle Jensen, who is acting pro se, has filed two motions

for a hearing, (ECF No. 12, ECF No. 20), a Motion for Entry of Default (ECF No. 13) and a

Motion for Summary Judgment. (ECF No. 17.) The court has carefully reviewed the memoranda

submitted by the parties and relevant case law. After doing so, the court decides that under Local

Rule 7-1(f), oral argument is unnecessary and the court will determine the motions on the basis

of the written papers. As set forth below, the court will grant the Motion to Dismiss and deny

Plaintiff’s motions.

                                         BACKGROUND

       In reviewing a motion to dismiss the court sets forth the facts in a light most favorable to

the Plaintiff and here, Plaintiff’s pleadings are construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers, because Plaintiff is pro se. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Plaintiff Earle Jensen is a truck driver. While travelling to

Canada to pick up a load assignment he was stopped at the border and discovered he had an
outstanding criminal record in Utah. Compl. ¶ 2, (ECF No. 2-2.) Mr. Jensen told the border

agents he thought the convictions in his criminal record had already been dismissed based on a

stipulation he previously signed. Upon returning to Utah, Plaintiff went to the Utah Bureau of

Criminal Information 1 (Bureau) and obtained his record. It contained “2 situations, which was

the same thing.” Id. at p. 2. Plaintiff started expungement proceedings seeking a certificate of

eligibility from the Bureau, but the Bureau informed Plaintiff that he had too many criminal

episodes and therefore was not allowed to expunge. See Utah Code Ann. § 77-40-105 Eligibility

for expungement of conviction – Requirements.

         After being denied a certificate of eligibility, Plaintiff filed a petition for review with the

Utah Third District Court challenging the Bureau’s decision. Defendant Judge Barry Lawrence

was assigned the petition and Defendant Marcus Yockey, Assistant Utah Attorney General, was

assigned to defend the Bureau. Eventually Yockey filed a motion for summary judgment and

Judge Lawrence agreed with the Bureau’s decision rejecting Plaintiff’s assertions that some of

the convictions should not have been considered because they were old or from traffic court.

Having failed in the petition for review, Plaintiff then filed this suit in Third District Court

alleging he has been charged twice for the same situation, “not just one [sic] but 4 times.” (ECF

No. 2-2 p. 1.) This has allegedly violated Plaintiff’s constitutional rights against double jeopardy

and he is seeking “3.7 million dollars” as compensation. In the Complaint, Plaintiff states his

“question is why was I charged twice for 3 situations when this is clearly in violation of my civil

rights. And I should be entitled to ’JUST COMPENSATION.’” (ECF No. 2-2 p.2.)




1
  Plaintiff incorrectly named this party as the Bureau of Criminal Investigations. In the notice of removal, however,
Defendants note that the Bureau of Criminal Information is a subdivision of the Utah Department of Public Safety. It
is this entity “that makes determinations regarding the availability of expungement of criminal records pursuant to
Utah law.” Notice of Removal p. 2, ECF No. 2.



                                                         2
                                                  DISCUSSION

    I.       Standard of Review

         Defendants move to dismiss Plaintiff’s Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). 2 The court construes Defendants motion as a facial attack on

the claims as pleaded. Therefore, the court applies the standards that are applicable to a Rule

12(b)(6) motion to dismiss for failure to state a cause of action. See Muscogee (Creek) Nation v.

Oklahoma Tax Comm'n, 611 F.3d 1222, 1227 (10th Cir. 2010). In reviewing a 12(b)(6) motion to

dismiss, the court views the allegations in the light most favorable to the plaintiff. See Beedle v.

Wilson, 422 F.3d 1059, 1063 (10th Cri. 2005). The truth of each well-pleaded allegation is

presumed and dismissal is proper if the plaintiff fails to plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp v. Twombly, 500 U.S. 544, 570 (2007).

Although the truth of all well-pleaded factual allegations is assumed and they are viewed

favorably for the plaintiff, mere conclusions and recitation of the elements of a claim may not

“raise a right to relief above the speculative level.” Id. at 555.

         “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is insufficient to set forth threadbare recitals of

elements, the “[f]actual allegations must be enough to raise a right to relief above the speculative

level,” and a complaint that merely offers “labels and conclusions,” or “a formulaic recitation of

the elements of a cause of action,” is insufficient. Twombly, 550 U.S. at 555. A complaint must


2
 A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) may take one of two forms. A facial
attack looks to the factual allegations of the complaint in challenging the court's jurisdiction. A factual attack goes
beyond the factual allegations of the complaint and presents evidence in the form of affidavits or other evidence to
challenge the court's jurisdiction. See Stuart v. Colorado Interstate Gas Co., 271 F.3d 1221, 1225 (10th Cir.2001).



                                                          3
consist of more than an “unadorned, the-defendant-unlawfully-harmed me accusation.” Iqbal,

556 U.S. at 678. In the context of a motion to dismiss, the court “may take notice of may take

notice of proceedings in other courts, both within and without the federal judicial system, if those

proceedings have a direct relation to matters at issue.” St. Louis Baptist Temple, Inc. v. Fed.

Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979).

   II.        The Bureau of Criminal Identification is not a suable entity

          Defendants argue Plaintiff cannot sue the Bureau because it is a governmental

subdivision and there is no statutory authorization for it to be named as a Defendant. The court

agrees.

          Normally governmental subdivisions do not qualify as separate suable entities. See

Martinez v. Winner, 771 F.2d 424, 444 (10th Cir. 1985) (dismissing the “City of Denver Police

Department” because it is not a separate suable entity); Fail v. W. Valley City, 2006 WL 842910,

at *2 (D. Utah Mar. 28, 2006) (noting the West Valley City Police Department is not a separate

legal entity from West Valley City and thus could not sue or be sued); Whayne v. State of

Kansas, 980 F.Supp. 387, 391 (D.Kan.1997) (subunit of city government is not itself a

governmental entity subject to suit); see also Dean v. Barber, 951 F.2d 1210, 1214 (11th

Cir.1992) (Sheriff's departments and police departments are not usually considered legal entities

subject to suit under § 1983). The Utah state legislature has set forth those governmental entities

that can sue or be sued: for example, Utah Code § 10–1–202 provides that municipalities may

sue and be sued; § 17–50–302(2)(a)(i) allows counties to sue or be sued; § 17B–1–103(1)(b)

permits a local district to sue or be sued; and § 54–1–1 allows people to sue the Public Service

Commission. If the Utah legislature wanted to allow individuals to sue the Bureau it would have

provided authorization to do so. See, e.g, Sebelius v. Cloer, 569 U.S. 369, 378 (2013) (“We have




                                                  4
long held that ‘[w]here Congress includes particular language in one section of a statute but

omits it in another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.’”). Thus, the court will

dismiss the Bureau because it is not a separate suable entity.

   III.      Defendant Marcus Yockey has immunity and will be dismissed

          Defendant Yockey argues he is entitled to absolute immunity and therefore must be

dismissed. The Supreme Court has recognized that a “prosecutor is fully protected by absolute

immunity when performing the traditional functions of an advocate, see, e.g., Buckley v.

Fitzsimmons, 509 U.S. 259, 273 (2000), but is protected only by qualified immunity when he is

not acting as an advocate, as where he functions as a complaining witness in presenting a judge

with a complaint and supporting affidavit to establish probable cause for an arrest, see Malley v.

Briggs, 475 U.S. 335, 340–341 (1987).” Kalina v. Fletcher, 522 U.S. 118, 118 (1997). State

attorneys and agency officials have also been given absolute immunity from suit for “performing

certain functions analogous to those of a prosecutor ….” Butz v. Economou, 438 U.S. 478, 515

(1978). For example, an agency official cannot be sued for deciding to initiate administrative

proceedings against an individual or corporation. See id. Tenth Circuit courts have consistently

applied the general rule that when an attorney acts in their capacity as an advocate for the

government they are entitled to immunity. See, e.g., Christensen v. Ward, 916 F.2d 1462, 1474–

75 (10th Cir. 1990) (dismissing claims of negligence against government attorneys who were

performing their job because of immunity); Robinson v. Volkswagenwerk AG, 940 F.2d 1369,

1373 (10th Cir. 1991) (noting “[a]bsolute immunity also has been extended to government

lawyers involved in civil proceedings.”); Jenner v. Brightwell, 2015 WL 1042065, at *6 (D.




                                                 5
Colo. Mar. 6, 2015) (finding the defendant was entitled to absolute immunity for actions at the

“heart of the judicial process”).

         In short, the Supreme Court has stated that absolute immunity is “necessary to assure that

judges, advocates, and witnesses can perform their respective functions without harassment or

intimidation.” Butz, 438 U.S. at 512. Here, Defendant Yockey was performing the traditional

functions of an advocate related to his job. There is nothing to indicate otherwise. Thus, the court

will dismiss Defendant Yockey.

   IV.      Defendant Judge Barry Lawrence is entitled to judicial immunity

         Whether or not Judge Barry Lawrence is entitled to judicial immunity rests upon similar

principles as those set forth with Defendant Yockey. The Supreme Court has long established

that generally, a judge is immune from a suit for money damages. See, e.g., Forrester v. White,

484 U.S. 219 (1988); Cleavinger v. Saxner, 474 U.S. 193 (1985); Dennis v. Sparks, 449 U.S. 24

(1980); Supreme Court of Va. v. Consumers Union of United States, Inc., 446 U.S. 719 (1980);

Butz, 438 U.S. 478 (1978). “Although unfairness and injustice to a litigant may result on

occasion, ‘it is a general principle of the highest importance to the proper administration of

justice that a judicial officer, in exercising the authority vested in him, shall be free to act upon

his own convictions, without apprehension of personal consequences to himself.’” Mireles v.

Waco, 502 U.S. 9, 10 (1991) (quoting Bradley v. Fisher, 13 Wall. 335, 347 (1872)).

         In this case, Mr. Jensen complains of actions Judge Lawrence took in exercising the

authority vested in him. He had jurisdiction to rule as he did and there is no applicable exception

to judicial immunity, such as a suit for prospective injunctive relief, see Pulliam v. Allen, 466

U.S. 522, 536–543 (1984), that applies to this case. The court therefore will dismiss Judge

Lawrence.




                                                   6
   V.      Plaintiff’s Motions for Default and Summary Judgment fail

        Plaintiff’s Motion for Default is based on a misunderstanding of the law. Defendants filed

a timely motion to dismiss that is not an inadequate response with insufficient information as

alleged by Mr. Jensen. The filing of a motion to dismiss is permissible under the Federal Rules.

See Fed. R. Civ. P. 12. Thus, there is no reason to grant the motion for default.

        Similarly, Plaintiff’s Motion for Summary Judgment also fails. Rule 56 requires a party

seeking summary judgment to cite “to particular parts of materials in the record” Fed. R. Civ. P.

56(A)(1)(A), forming the basis of the motion or legal authority showing they are entitled to

relief. Mr. Jensen fails to meet these standards. Further, summary judgment is not appropriate for

an alleged, but unfounded, assertion that “defendants response and hainess [sic] error of

dishonesty and respect for the law” warrant summary judgment. (ECF No. 17 p 2.) There is

simply no articulable basis for the court to grant Mr. Jensen’s Motion for Summary Judgment.

                                             ORDER

        Based upon the foregoing, it is hereby ORDERED that:

   1. Defendants’ Motion to Dismiss is GRANTED;

   2. Plaintiff’s Motion for Default is DENIED;

   3. Plaintiff’s Motion for Summary Judgment is DENIED;

   4. Plaintiff’s motions for hearings are DENIED; and

   5. This matter is HEREBY DISMISSED. The Clerk of Court is directed to close this case.

   IT IS SO ORDERED.

                 DATED this 6 November 2019.



                                              Dustin B. Pead
                                              United States Magistrate Judge



                                                 7
